Title: To James Madison from William Pinkney, 27 April 1808
From: Pinkney, William
To: Madison, James



private
Dear Sir,
London, April 27, 1808.

I saw Mr. Canning this Morning, and, taking for granted (as the Fact was), that he was apprized of all that had happened relative to my Dispatch of the 23d. of November last, I thought it prudent to afford him an opportunity of shewing the Effect it had produced upon him, by leading to the Subject myself, as being suggested by the American Newspapers.  He had evidently received an Impression from the Transaction (although he would have concealed it) which it was proper to remove.  My Explanation appeared, as it ought, to be completely satisfactory.  I proposed, however, to give him one or Two Extracts from the Letter in Question, which he consented to receive, with professions that they were (as I take for granted they were) unnecessary.  I ought to say here, in Justice to Mr. Canning (if indeed it is not said with sufficient Explicitness in the Letter itself, as I think it is) that he did not attempt in the Course of the Interview to which it alludes, to enter into a regular Discussion with me of the Merits of the Orders in Council, expecting, as he certainly did, that I would present him a Note on the whole Subject as I told him I should do, and declaring that he preferred a discussion in Writing.  Why I afterwards declined to present him such a Note my Dispatch explains.
I am so entirely persuaded of the mischievous Effects of publishing Letters of this Sort (although I approve of the judicious Use which the President makes of them) that I feel assured that you will not, unless the public Interest shd. imperiously require it, suffer any of mine (especially that of the 23d. of November & others of an equally strong Description) to get abroad in their actual Shape.  One’s Usefulness here would be destroyed by such a Proceeding.  Again, however, I throw myself in this Respect, as in every other, with perfect Confidence on the Judgment & Delicacy of the President.
Mr. Rose was at Court this Morning, and appeared to have been highly pleased with our Country.  No news yet of the Osage.  I have the Honor to be, with sincere Attachment, Dear Sir Your most Ob humble Serv

Wm: Pinkney

